The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2014

                                    No. 04-14-00002-CR

                                     Ray Lee GARCIA,
                                        Appellant/s

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-03-0066-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
       Appellant’s brief, due April 14, 2014, has not been filed. On May 29, 2014, we abated
this appeal to the trial court for an abandonment hearing. Supplemental clerk’s and reporter’s
records have now been filed. The trial court has appointed new counsel, Richard Langlois. We
REINSTATE this appeal on the docket of this court and ORDER appellant to file his brief on or
before July 24, 2014.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court